Title: Thomas Jefferson to Chapman Johnson and John H. Peyton, 9 June 1819
From: Jefferson, Thomas
To: Johnson, Chapman,Peyton, John Howe


          
             Dear Sirs
             Monticello June 9. 19.
          
          On the information of mr Peyton that my suit with the Rivanna co. was set for hearing at your approaching term, I took up the corporate answer of the defs which till then I had read but once, & that slightly, & made observations on it as I went along, which I now inclose. mr Divers’s individual answer I had sent you before, on which also I now furnish some observations.
          On the 31st of May & 1st inst. I proceeded to take depositions. of these I took notes as the deponents gave in their testimony, while one of the magistrates wrote the regular dispositions depositions. these last I have never read, as they were sealed up and directed to the clerk of the court. they are inclosed under cover with this and I must pray you to have them delivered to him without delay. another deposition taken yesterday goes to him separately by this mail. copies of all these were furnished the def. W. D. Meriwether by the magistrates, which I mention that they may not put them into the bill of costs. I send you my notes which contain the substance of them. there may be variations of expression between mine & the magistrates, each using different words to express the dept’s meaning, but I expect there is no essential difference. I omitted in my notes many answers as being irrelevant to the case. indeed I took some depositions on irrelevant facts myself, because they had mistated them in their answer and I wished to shew that on every fact in which the answer contradicts the bill it is false. I inclose you also an authenticated Extract from their minutes which of itself sufficiently disproves the statement of their answer as to the bason they were to make.   I should now inclose the authentic documents referred to in the bill from No 1. to 11. inclusive, of which I formerly sent you copies only. but that Nos 4. 5. 7. 8. altho’ in the hand writing of mr P. Minor their agent & Secretary, need authentication as I suppose. this I can obtain tomorrow at a meeting notified to me for examination of their witnesses, and it shall go by the mail leaving us on Sunday. the original of No 6. sent me having been lost I requested, but never obtained a copy from them, which must explain the reason of a reference in the bill to a document unfurnished. I have still one witness of John Coles, who has been absent in Richmond some weeks, & who is very important as he was one of the inquest, and highly in opposition to the interpolation in the inquisition and would fortify the proof of the unanimity of the jury as to the facts with which they were charged, of their division as to the pretended bargain with me, & that they signed merely for peace-sake, & because they considered it null & unobligatory on me. but I fear mr Coles will not be back in time for examination.
          I do not know whether the Chancellor or yourselves can digest such a mass of papers on warning so short as the term of the 15th leaves you. but should the case lie over, I hope the examination of witnesses will be foreclosed,  as they will never cease hunting up witnesses to boulster their cause, & giving me notices which they will know I cannot attend because I shall be in Bedford all the months of July, Aug. & September. if the court can not be ready, their locks are so compleatly rotten, and the destruction of my mill site, if a large fresh should break it up, so certain, and so totally irreparable but at a most exaggerated expense that I ought not to be left without security for indemnification. surely every member of the company is liable to me in his whole fortune for the damages which every one sees will befall me, & I certainly before another winter passes over. will not the Chancellor require them to give me that security?
          You are sensible that in a case of such heavy and anxious importance, a line of information will be desirable as soon as the Chancellor decides the case, or determines to lay it over for consideration. I salute you with friendship & respect.
          
             Th: Jefferson 
          
        